Exhibit 99.1 FOR IMMEDIATE RELEASE Cimatron Reports Record Second Quarter Revenues of $11.0 million in Q2 2013 ·$1.6M non-GAAP operating profit in Q2/13 Givat Shmuel, Israel, – August 13th, 2013 – Cimatron Limited (NASDAQ: CIMT), a leading provider of integrated CAD/CAM software solutions for the toolmaking and manufacturing industries, today announced financial results for the second quarter and first six months of 2013. Highlights of Cimatron’s results for the second quarter of 2013 include the following: · Record second quarter revenues of $11.0M · 89% gross margin and 14% operating margin on a non-GAAP basis · $0.13 non-GAAP EPS · $3.4M increase in net cash, to $7.1M Commenting on the results, Danny Haran, President and Chief Executive Officer of Cimatron, noted, “We are pleased to report yet another record second quarter in terms of revenues, with solid operating profit of $1.6 million and a strong increase in net cash.” “A new cooperation agreement with Moldex3D was recently signed, to provide new simulation tools for assessing the efficiency of mold cooling systems. This technology will be part of a new add-on offering planned to be delivered on the next version of CimatronE. While the prime target users for these new tools are mold makers using 3D-printed conformal cooling systems, it is also applicable to traditional cooling channels, significantly expanding the CimatronE target market in the near and medium term.” “In addition, we continue to invest more in sales and marketing, as well as in R&D. This explains a large portion of the increase in operating expenses in this quarter compared to the second quarter of 2012. We believe such investments are well warranted and will contribute to enhancing sales in the coming quarters and years.” concluded Mr. Haran. The following provides details on Cimatron’s GAAP and non-GAAP results for the second quarter and first six months of 2013: GAAP: Revenues for the second quarter of 2013 were $11.0 million, compared to $10.6 million recorded in the second quarter of 2012. For the first six months of 2013, revenues were $21.2 million, compared to $20.5 million in the same period of 2012. Gross Profit for the second quarter of 2013 was $9.6 million, as compared to $9.7 million in the same period in 2012. Gross margin in the second quarter of 2013 was 87% of revenues, compared to 91% in the second quarter of 2012. For the first six months of 2013, gross profit was $18.5 million, compared to $18.1 million in the same period of 2012. Gross margin for the six months ended June 30, 2013 was 87% of revenues, compared to a gross margin of 89% of revenues for the first six months of 2012. Operating profit in the second quarter of 2013 was $1.4 million, as compared to $1.8 million in the same period in 2012. In the first six months of 2013, Cimatron recorded an operating profit of $2.2 million, compared to an operating profit of $2.7 million in the first six months of 2012. The higher gross and operating margins in the second quarter and first six months of 2012 as compared to the parallel periods of 2013 reflect the agreement with the Office of Chief Scientist in the Israeli Ministry of Industry, Trade and Labor (OCS), that was announced last year. As a result of that agreement, the Company recorded additional one-time income of approximately $0.4M in the second quarter of 2012, reflected as a lower cost of revenue in the GAAP Statements of Income for the second quarter and first six months of 2012. Such income was excluded from the non-GAAP results for the second quarter and first six months of 2012, in order to ensure that comparisons to comparable periods of other years better reflect our ongoing operations. In addition to increased investment in R&D and sales and marketing, foreign currency exchange rates also accounted for the increase in operating expenses in the second quarter of 2013 compared to the second quarter of 2012. Net Profit for the second quarter of 2013 was $1.0 million, or $0.11 per diluted share, compared to a net profit of $1.0 million, or $0.11 per diluted share, recorded in the same quarter of 2012.In the first six months of 2013, net profit was $1.6 million, or $0.17 per diluted share, compared to a net profit of $1.8 million, or $0.20 per diluted share, in the first six months of 2012. Non-GAAP: Revenues for the second quarter of 2013 were $11.0 million, compared to $10.6 million recorded in the second quarter of 2012. For the first six months of 2013, revenues were $21.2 million, compared to $20.5 million in the same period of 2012. Gross Profit for the second quarter of 2013 was $9.8 million, as compared to $9.4 million in the same period in 2012. Gross margin in the second quarter of 2013 was 89% of revenues, the same as in the second quarter of 2012. In the first six months of 2013, gross profit was $18.8 million, compared to $18.0 million in the first six months of 2012. Gross margin for the six months ended June 30, 2013 was 89% of revenues, compared to a gross margin of 88% of revenues for the first six months of 2012. Operating Profit in the second quarter of 2013 was $1.6 million, as compared to $1.7 million in the same period in 2012. In the first six months of 2013, Cimatron recorded an operating profit of $2.6 million, compared to an operating profit of $2.8 million in the first six months of 2012. In addition to increased investment in R&D and sales and marketing, foreign currency exchange rates also accounted for the increase in operating expenses in the second quarter of 2013 compared to the second quarter of 2012. Net profit for the second quarter of 2013 was $1.2 million, or $0.13 per diluted share, compared to a net profit of $1.0 million, or $0.11 per diluted share, recorded in the same quarter of 2012. In the first six months of 2013, net profit was $1.9 million, or $0.20 per diluted share, compared to a net profit of $2.0 million, or $0.22 per diluted share, in the first six months of 2012. Conference Call Cimatron's management will host a conference call today, August 13, 2013, at 9:00 EDT, 16:00 Israel time. On the call, management will review and discuss the results, and will answer questions by investors. To participate, please call one of the following teleconferencing numbers. Please begin placing your call at least 5 minutes before the conference call commences. USA: +1-888-407-2553 International: +972-3-9180610 Israel: 03-9180610 For those unable to listen to the live call, a replay of the call will be available beginning on the day after the call at the investor relations section of Cimatron's website, at: www.cimatron.com Reconciliation between results on a GAAP and non-GAAP basis is provided in a table immediately following the Consolidated Statements of Income included herein. Non-GAAP financial measures consist of GAAP financial measures adjusted to include recognition of deferred revenues of acquired companies and to exclude amortization of acquired intangible assets and deferred income tax, as well as certain business combination and other accounting entries. The purpose of such adjustments is to give an indication of our performance exclusive of non-cash charges and other items that are considered by management to be outside of our core operating results. Our non-GAAP financial measures are not meant to be considered in isolation or as a substitute for comparable GAAP measures, and should be read in conjunction with our consolidated financial statements prepared in accordance with GAAP. Our management regularly uses our supplemental non-GAAP financial measures internally to understand, manage and evaluate our business and make operating decisions. We believe that these non-GAAP measures help investors to understand our current and future operating performance, especially as our two most recent acquisitions have resulted in amortization and non-cash items that have had a material impact on our GAAP results. These non-GAAP financial measures may differ materially from the non-GAAP financial measures used by other companies. About Cimatron With 30 years of experience and more than 40,000 installations worldwide, Cimatron is a leading provider of integrated, CAD/CAM software solutions for mold, tool and die makers as well as manufacturers of discrete parts. Cimatron is committed to providing comprehensive, cost-effective solutions that streamline manufacturing cycles and ultimately shorten product delivery time. The Cimatron product line includes the CimatronE and GibbsCAM brands with software solutions for mold design, die design, electrode design, 2.5 to 5 Axis milling, wire EDM, turn, Mill-turn, rotary milling, multi-task machining, and tombstone machining. Cimatron's subsidiaries and extensive distribution network serve and support customers in the automotive, aerospace, medical, consumer plastics, electronics, and other industries in over 40 countries worldwide. Cimatron's shares are publicly traded on the NASDAQ under the symbol CIMT. For more information, please visit Cimatron’s web site at:http://www.cimatron.com Safe Harbor Statement This press release includes forward looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, which are subject to risk and uncertainties that could cause actual results to differ materially from those anticipated. Such statements may relate to Cimatron’s plans, objectives and expected financial and operating results. The words "may," "could," "would," “will,” "believe," "anticipate," "estimate," "expect," "intend," "plan," and similar expressions or variations thereof are intended to identify forward-looking statements. Investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, many of which are beyond Cimatron’s ability to control. The risks and uncertainties that may affect forward looking statements include, but are not limited to: currency fluctuations, global economic and political conditions, marketing demand for Cimatron products and services, long sales cycles, new product development, assimilating future acquisitions, maintaining relationships with customers and partners, and increased competition. For more details about the risks and uncertainties related to Cimatron’s business, refer to Cimatron’s filings with the Securities and Exchange Commission. Cimatron cannot assess the impact of or the extent to which any single factor or risk, or combination of them, may cause. Cimatron undertakes no obligation to publicly update or revise any forward looking statements, whether as a result of new information, future events or otherwise. Company Contact: Investor Relations contact Ilan Erez, Chief Financial Officer Ehud Helft/Kenny Green Cimatron Ltd. CCG Investor Relations Tel.; 972-73-237-0114 Tel: (US) 1 Email: ilane@cimatron.com Email: Cimatron@ccgisrael.com CIMATRON LIMITED CONSOLIDATED STATEMENTS OF INCOME (US Dollars in thousands, except for per share data) Three months ended Six months ended June 30, June 30, Total revenue Total cost of revenue Gross profit Research and development expenses Selling, general and administrative expenses Operating income Financial expenses, net ) Taxes on income ) Other 3 (4 ) 5 11 Net income Less: Net (income) loss attributable to the noncontrolling interest 3 3 3 (9 ) Net income attributable to Cimatron's shareholders $ Net income per share - basic and diluted $ Weighted average number of shares outstanding Basic EPS (in thousands) Diluted EPS (in thousands) CIMATRON LIMITED RECONCILIATION BETWEEN GAAP AND NON-GAAP INFORMATION (US Dollars in thousands, except for per share data) Three months ended Six months ended June 30, June 30, 2013 GAAP Adj. NON-GAAP GAAP Adj. NON-GAAP GAAP Adj. NON-GAAP GAAP Adj. NON-GAAP Total revenue - Total cost of revenue Non-cash amortization of acquired intangible assets ) One-time income from OCS agreement Gross profit ) ) Research and development expenses - Selling, general and administrative expenses (1) Operating income ) 72 Financial expenses, net ) - ) ) - ) ) - ) ) - ) Taxes on income (2) ) - ) Other 3 - 3 (4
